Citation Nr: 1528157	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.  The Veteran also served in the Army National Guard which included periods of active duty for training (ACDUTRA) and periods of inactive duty for training. (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for diabetes mellitus type 2.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in April 2014.  A transcript of his testimony is associated with the claims file.  

In August 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's diabetes mellitus, type 2 was not first shown during active service or within the first post-service year; it is not otherwise related to active service; and, diabetes mellitus type 2 did not have its onset during a period of active duty for training.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24)(B), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2010, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for diabetes mellitus, type 2, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records and personnel records are associated with the record and pertinent VA medical records have been secured.  The Veteran was not afforded a VA examination in conjunction with his claim because it is not necessary to decide this claim.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, it has already been established that the Veteran has a diagnosis of diabetes mellitus, type 2, which was first noted in April 2007; and, the question is whether the disability had its onset during a period of active duty for training.  This is a legal question, not a medical one, and therefore a VA examination is not necessary to decide the claim.  38 C.F.R. § 3.159.  

The Board remanded the matter in November 2014 and the RO has complied with the remand directives by obtaining all outstanding service treatment records and service personnel records in an attempt to corroborate the Veteran's assertions that he served in the capacity of active duty for training when he was first diagnosed with diabetes.  All development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any additional pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir. 2004); 38 C.F.R. § 3.303 (2014).

With specific regard to claims based on National Guard or Reserve service, active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  As diabetes mellitus is a disease, in order for service connection to be established based on the Veteran's National Guard service, it must be shown to have been diagnosed during a period of ACDUTRA.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, type 2 becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For veterans who have achieved "veteran" status through a prior period of service, as is the case here, and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness at entry applies ONLY when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks service connection for diabetes mellitus, type 2 on the basis of direct service incurrence.  The Veteran does not assert that his diabetes was incurred during his period of active duty from November 1982 to November 1985; but, rather, he maintains that he was first diagnosed with diabetes mellitus, type 2 during a period of active duty or ACDUTRA between April 2007 and June 2007.  He alleges that his work with the National Guard during the time period of his diabetes mellitus diagnosis was full-time employment and should therefore be considered active duty.

The Veteran's service records show that he was diagnosed with diabetes mellitus, type 2 in April 2007; however, his Army National Guard Retirement Points History Statement, from January 9, 2007 to June 7, 2007 shows that the Veteran was classified as an Army National Guard Unit Member signifying only INACDUTRA during the time period in question.  The Points History Statement shows that the Veteran had 14 days of inactive training and 32 active duty points.  

In the May 2012 Statement of the Case, the RO explained that the Veteran would need a line of duty determination to show that his diabetes mellitus type 2 was incurred in active duty, or ACDUTRA.  

At his RO hearing in April 2014, the Veteran testified that he performed duty in the National Guard other than normal weekend drills.  The Veteran testified that there was a period in the National Guard when he was termed an ADSW (Active Duty Special Work).  He was training to be a supply sergeant during that time frame, and testified that he was working full time six days per week for a six to eight month period.  The Decision Review Officer (DRO) conducting the hearing explained to the Veteran that his duty status was not considered active duty status at the time of his April 2007 diagnosis.  The Veteran disagreed, arguing that he was a Title 10 military member, which would classify him as being in active duty status.  The DRO indicated that the Veteran would have to obtain a line of duty determination to show that he was diagnosed with diabetes during a period of ACDUTRA or active duty.  The Veteran indicated that he would try to obtain a line of duty determination.

At the Veteran's August 2014 Board hearing, the Veteran testified that he had been attempting to obtain additional service records, including a line of duty determination that he claims he received.  The Veteran also testified that the unit he was deployed with was not his normal unit.  He explained that he was attached to another unit, the 1st of the 43rd Field Artillery Unit, and believes that unit has dissolved.  His normal Unit was 118 Cav.  

The additional service personnel records and service treatment records obtained on remand show that the Veteran was found deployable per a March 2007 examination, and that he was ordered to active duty as a member of his Reserve Component Unit for training from June 6-9, 2007.  The records also show that he was diagnosed with diabetes in April 2007, prior to the scheduled deployment.  These records do not show that the Veteran was on a period of active duty for training when he developed diabetes mellitus, or that the Veteran developed diabetes mellitus as a result of service.  Other treatment records show that the Veteran's deployment was put on hold in June 2007 as a result of diabetes; and he was ultimately released from his active duty obligation (REFRAD) in June 2007 because of diabetes.  The Veteran's physical evaluation board proceeding dated in June 2011 notes that the "case was adjudicated as a nonduty related case" under Department of Defense directives and at the Veteran's request.  It is accompanied by the "Counseling Guide for Reserve Component Members with Nonduty Related Conditions who Request a PEB," as well as a memorandum signed by the Veteran indicating that he requested a non-duty related physical exam Board for a retention ruling.  In short, the personnel records do not show that the Veteran incurred diabetes mellitus in the line of duty, on a period of active duty or ACDUTRA.  

In essence, the Veteran's diabetes mellitus is unrelated to service.  The record establishes that the Veteran was diagnosed with diabetes mellitus in April 2007, prior to reporting for active duty for training in June 2007.  The fact that he was released from his active duty obligation due to his diabetes does not equate with in-service onset.  The Veteran maintains that he was in a period of active duty from January 2007 to June 2007, but the service personnel and service treatment records do not support this assertion for the reasons stated above.  While the Veteran was diagnosed with diabetes while he was a member of the National Guard, his diabetes is not shown to have been incurred during a period of active duty or ACDUTRA as defined by applicable law and regulation.  

To summarize, the Veteran's diabetes was not incurred in active duty or within the first post-service year following discharge from active duty; and, diabetes was not incurred during a period of active duty for training, and the evidence does not otherwise suggest that his diabetes is in any way related to his service.  As such, service connection for diabetes is not warranted.  

ORDER

Service connection for diabetes mellitus, type 2 is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


